      Case 1:13-cv-08916-WHP Document 326 Filed 03/08/21 Page 1 of 1




                     Hon. Jalnes C. Francis IV (Ret')
                                 JAMS
                      620 Eighth Avenue, 34th Floor
                          New York, NY 10018

             751-270A                                EMAIL: JFrancis@amsadr'com
TEL: (212)

                                  March 8,2CI21

The Honorable William H. Pauley   III
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

             Re: Baez v. New York City Housing Authority
                 13 Civ. 8916 (wI#)


Dear Judge Pauley:

       In accordance with the ordpr of appoinunen! I am submittirg for approval
the attached invoice and sunmary reflecting my time expended on this case in
February AAil. The total amount of this invoice is $3,550.00.
       Please eontact me if you have any questions.

                                        Yours vpry   guly,        I

                                  /\<,'"U4 e']-Lu*-rN
                                  ()
                                  'r/   James C. Francis   tV
